Citation Nr: 0613811	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  97-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as kidney disease and hematuria.  

2.  Entitlement to service connection for a bilateral 
shoulder disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for carpal tunnel 
syndrome, left.  

6.  Entitlement to a disability rating in excess of 30 
percent for bronchial asthma.  

7.  Entitlement to a disability rating in excess of 10 
percent for the post operative residuals of a left wrist 
fracture.  
REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In August 1996, the RO increased the rating for 
allergic bronchial asthma from 10 to 30 percent; and 
continued a 10 percent rating for the post-operative 
residuals, left (minor) wrist fracture.  In January 1997, the 
RO denied service connection for kidney disease and residuals 
of a bilateral shoulder injury.  The RO also determined that 
new and material evidence had not been received to reopen a 
claim of service connection for a low back disorder.  A March 
1997 rating decision denied service connection for 
depression, claimed as secondary to the veteran's service-
connected residuals of a left wrist fracture.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disorder, and entitlement to 
service connection for carpal tunnel syndrome, left, were not 
certified for consideration by the Board, but as they are 
inextricably intertwined with the certified issues, they must 
be considered.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180 (1991).

This decision is limited to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a low back disorder.  
All other issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1989, the RO 
denied entitlement to service connection for a back condition 
claimed as secondary to a service-connected left wrist 
fracture.  The veteran had claimed that he injured his back 
when he fractured his left wrist in service.  There was no 
competent medical evidence of a current back disorder at the 
time of the November 1989 RO decision.  

2.  Evidence added to the record since the November 1989 RO 
decision includes private evidence of a current back 
disorder; this evidence is significant enough that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1989 RO determination that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  Evidence received since the November 1989 RO decision 
denying service connection for a back disorder is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Implementing 
regulations are codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  

As discussed in more detail below, the evidence currently of 
record supports a grant of the application to reopen a claim 
for service connection for a low back disability.  
Accordingly no discussion of the VCAA is required with 
respect to this aspect of the veteran's appeal.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  All other matters are addressed 
in the remand below.

Criteria for Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Finality of Previous Decision

Review of the claims folder discloses a previous decision, on 
the back claim, by the RO.  In November 1989, the RO denied 
service connection for a back condition claimed as secondary 
to a service-connected left wrist fracture.  The veteran had 
claimed that he injured his back when he fractured his left 
wrist in service.  That decision was not appealed.  Decisions 
of the RO which are not appealed are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  See Knightly v. Brown, 6 
Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

For claims such as this, filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

The Federal Circuit has held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  See Angling v. West, 203 F.3d 1343 
(Fed. Cir. 2001).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Evaluation for New Evidence 

At the time of the 1989 RO decision, there was no competent 
medical evidence of a current back disorder.  The RO merely 
asserted that there was no evidence of treatment during 
service and that there was no mention of a back disorder on 
the 1974 VA orthopedic examination.  In fact, on the February 
1972 separation examination, there was a notation of 
"Recurrent back pain 1970 - associated with fall."  
Moreover, the August 1974 VA orthopedic examination was 
limited to the service-connected wrist injury; it did not 
address the question of whether the veteran had a back 
disability.  

Since the 1989 RO decision, numerous reports of current back 
disability have been received into the record.  In addition 
to private records, these include the report of the June 1996 
VA examination, which stated that the veteran was not working 
due to back pain.  

While the RO rating decisions of January 1997 and March 1997 
initially held that new and material evidence had not been 
received to reopen the claim for service connection for a 
back disorder, in the January 2006 supplemental statement of 
the case, the RO addressed the claim on a de novo basis, 
considering the merits based on all evidence of record.  The 
Board agrees that the claim should be reopened and addressed 
on a de novo basis.  One of the critical elements for service 
connection is a current disability.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  That was lacking at the time of the 
1989 RO decision, but now there is extensive evidence that 
the veteran indeed has a current back disability.  
Consequently, the Board finds that new and material evidence 
has been received to reopen the claim for service connection 
for a back disorder.   




ORDER

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  The 
appeal is granted to this extent only.  


REMAND

Genitourinary Disorder, Claimed as Kidney Disease and 
Hematuria 

In a service medical record, dated in October 1971, the 
prostate mucosa was friable and erythematous; and the 
impression was chronic prostatitis.  In December 1992, a 
private X-ray study was read as suggesting mild prostatic 
hypertrophy and D. M., D.O., diagnosed prostatic hypertrophy.  

Hematuria was reported in the service medical records.  The 
veteran filed a claim for it in March 1972.  The RO denied 
the claim in April 1972.  A copy of the letter notifying the 
veteran of the denial is not of record.  A control document 
shows that the veteran was sent an award letter using 
diagnostic code 5299, which was the code used by the RO for 
the residuals of the left wrist fracture.  There is nothing 
on the control document about the hematuria.  There was no 
mention of hematuria on the rating decision of September 
1972.  There is no evidence that the veteran was notified of 
the denial.  Consequently, it appears that the March 1972 
claim for service connection for hematuria remains open.  Of 
significance to this claim is the finding of a trace of blood 
in the veteran's urine, on private testing, in March 1994.  

At his RO hearing, in August 1997, the veteran testified that 
he developed hematuria and a lot or soreness on the right 
side of his kidney following the fall which broke his wrist.  
It appears from the veteran's testimony that the disorder he 
is currently claiming as a "kidney" disorder could involve 
hematuria, a prostate disorder, or another genitourinary 
disability.  Consequently, a medical examination to determine 
the nature of any current disability and it relationship to 
service is desirable.  

Service Connection for Disorders of the Shoulders, 
Bilaterally,
 and for a Low Back Disorder.  

The veteran asserts that he has back and shoulder disorders 
as the result of a fall in service.  The September 1972 
separation examination documents "Recurrent back pain 1970 - 
associated with fall."  Private medical records document 
lumbar strains as early as 1974 and September 1975.  It is 
asserted that these and subsequent injuries of record are 
exacerbations of the injury in service.  A medical opinion on 
this point is desirable.  

Service Connection for Depression  

The veteran's Social Security medical records include a 
private treatment note, dated in March 1996, which indicates 
that his depression was most likely due to discomfort and 
pain.  Whether this was caused by service-connected or non-
service-connected disorders was not specified.  Is should be 
explored in a current examination.  

A Disability Rating in Excess of 30 Percent for Bronchial 
Asthma  

Bronchial asthma is rated on the basis of pulmonary function 
test results.  The veteran had VA pulmonary function tests in 
October 1997 and most recently in June 2000, approximately 
five years ago.  Given the time that has elapsed since the 
last examination and the veteran's allegation of increased 
disability, a more current evaluation is warranted.  

A Disability Rating in Excess of 10 Percent for the Residuals 
of a Left Wrist Fracture and Service Connection for a Left 
Carpal Tunnel Syndrome  

The veteran contends, in part, that his carpal tunnel 
syndrome is the result of his left wrist fracture.  
Consequently, the evaluation of the service-connected left 
wrist fracture residuals is inextricably intertwined with a 
determination as to whether the left carpal tunnel syndrome 
is one of those service-connected residuals.  A medical 
opinion on the claimed relationship is desirable.  

VCAA 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal and the case must be remanded for the 
development noted above, proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should be provided, which 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability ratings and effective dates 
for the claims for service connection 
on appeal, and effective dates for the 
increased rating claims on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should schedule the 
veteran for a VA genitourinary 
examination for the purpose of 
determining the nature, etiology or 
approximate onset date of any 
genitourinary disorder that may be 
present, to include kidney disease, a 
prostate disorder, and a disease 
manifested by hematuria.  The claims 
folder should be made available to the 
examiner prior to the examination.  
Following a review of the relevant 
medical evidence in the claims file, 
the history and clinical evaluation and 
any tests that are deemed necessary, 
the examiner should respond to the 
following question:  

Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran has a current genitourinary 
disorder, to include a kidney disease, a 
prostate disorder or a disease manifested 
by hematuria, that began during service 
or is causally linked to any incident of 
service, to include a finding of 
hematuria documented in the service 
medical records?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  The AMC/RO should schedule the 
veteran for a VA orthopedic examination 
for the purposes of determining the 
nature, etiology and approximate onset 
date of any low back or shoulder 
disability that may be present, and the 
current severity of the veteran's 
service-connected residuals of a fracture 
of the left wrist.  The claims folder 
should be made available to the examiner 
prior to the examination.  Following a 
review of the relevant medical evidence 
in the claims file, the history and 
clinical evaluation and any tests that 
are deemed necessary, the examiner should 
respond to the following question:  

Is it at least as likely as not (a 50 
percent or greater probability) that any 
low back or shoulder (right or left) 
disability that is currently present 
began during service or is causally 
linked to any incident of active duty?  

The examiner should also determine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's carpal tunnel 
syndrome of the left wrist was caused 
or aggravated by his service-connected 
residuals of a fracture of the left 
wrist.  The clinician should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

As to the current status of the 
veteran's left wrist disability, the 
examination should include range of 
motion studies and any other tests that 
are deemed necessary.  The examiner is 
requested to report whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran 
has any additional limitation of motion 
of the left wrist due to pain or flare-
ups of pain supported by objective 
findings, and whether there is any such 
additional limitation of motion due to 
excess weakness, fatigability, 
incoordination, or any other relevant 
symptoms or signs attributable to a 
fracture of the left wrist.  The 
examiner should report any additional 
loss of left wrist motion in degrees.  

4.  The AMC/RO should schedule the 
veteran for a VA respiratory examination 
for the purpose of determining the 
current severity of his service-connected 
bronchial asthma.  The claims folder 
should be made available to the examiner 
prior to the examination.  Following a 
review of the relevant medical evidence 
in the claims file, the history and 
clinical evaluation, pulmonary function 
tests and any other studies that are 
deemed necessary, the examiner should 
respond to the following questions:  

a.  What is the veteran's Forced 
Expiratory Volume in one second 
(FEV-1)?  

b.  What is the veteran's ratio of 
Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC)?  

c.  What other manifestations does the 
service-connected bronchial asthma 
produce?  

5.  The AMC/RO should schedule the 
veteran for a VA psychiatric 
examination for the purpose of 
determining the nature and etiology of 
any psychiatric disorder that may be 
present.  The claims folder should be 
made available to the examiner prior to 
the examination.  Following a review of 
the relevant evidence in the claims 
file, the history and mental status 
examination, and any tests that are 
deemed necessary, the examiner should 
respond to the following question.  

Is it at least as likely as not (a 50 
percent or greater probability) that any 
psychiatric disorder that may currently 
be present was caused or aggravated by 
any of his physical disabilities and, if 
so, which disability?  The psychiatrist 
should note that aggravation is defined 
for legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

6.  Thereafter, the AMC/RO should 
review the claims file and ensure that 
no other notification or development 
action is indicated.  If further action 
is required, the AMC/RO should 
undertake it before further 
adjudication of the claim.

7.  The AMC/RO should then readjudicate 
the claims that remain in appellate status 
in light of any evidence added to the 
record.  If any of the benefits sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


